DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 12/3/2021.
The claims 1, 4, and 6-7 have been amended. Claims 2-3 have been cancelled.
In view of the amendment, the Objection to the Title has been withdrawn.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/2021, with respect to the claims as amended have been fully considered and are persuasive. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A rotating electric machine comprising: a stator in which a plurality of stator cores are annularly arranged; a rotor arranged on an inner circumferential side of the stator; a housing having a cylindrical shape and configured to fix each of the plurality of stator cores, wherein each of the stator 
Claim 7: “A stator used in a rotating electric machine, the stator comprising a plurality of stator cores arranged in an annular shape, each of the plurality of stator cores being fixed to a housing having a cylindrical shape, wherein each of the stator cores has an outer circumferential surface arranged to face an inner circumferential surface of the housing, and wherein the outer circumferential surface of each of the stator cores is slanted with respect to the inner circumferential surface of the housing, wherein the outer circumferential surface of each of the stator cores at one end portion in an axial direction and the outer circumferential surface of each of the stator cores at another end portion in the axial direction of the rotating electric machine are slanted against each other in opposite directions with respect to the inner circumferential surface of the housing, wherein the outer circumferential surface of adjacent stator cores at the one end portions form a step having a clockwise protruding shape, and the outer 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1 and 4-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0395806) teaches a stator and motor, the stator having a stator core having a coil wound around an insulation, the core being divided, and having mating portions on the stator yoke.
Tsuda et al. (US 2021/0167674) teaches a stator manufacturing method wherein a stator core is disposed such that an outer circumferential portion having step portions, a step portion skewed in one direction, and another step portion skewed in another direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832